                 Case 20-10361-KBO              Doc 41         Filed 02/20/20     Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
                                                                Chapter 11
In re:                                                     :
                                                           :
                                                                Case No. 20-10361 (KBO)
HYGEA HOLDINGS CORP., et al.,                              :
                                                           :
                                                                (Joint Administration Pending)
                  Debtors.1                                :
                                                           :
---------------------------------------------------------- x

           DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING
       DEBTORS TO ASSUME THE RESTRUCTURING SUPPORT AGREEMENT

         Hygea Holdings Corp. (“HHC”), and certain of its affiliates, the debtors and debtors-in-

possession in the above-captioned cases (collectively, the “Debtors” or “Hygea”), hereby move

(the “Motion”) for entry of an order substantially in the form attached hereto as Exhibit A (the

“Proposed Order”), pursuant to sections 105(a), 362 and 365(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule 6004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the Debtors to assume that certain

Restructuring Support Agreement (the “RSA”), dated as of February 7, 2020, by and among the

Debtors, on one hand, and Bridging Income Fund LP and Bridging Finance Inc. (collectively,



1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.



60437/0001-19402259v7
                  Case 20-10361-KBO               Doc 41        Filed 02/20/20       Page 2 of 16




“Bridging”), on the other hand,2 a copy of which is attached to the Proposed Order as Exhibit 1.

In support of this Motion, the Debtors rely upon and incorporate by reference the Declaration of

Keith Collins, M.D. in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day

Declaration”), filed with the Court concurrently herewith. In further support of this Motion, the

Debtors respectfully represent as follows:

                                             RELIEF REQUESTED

           1.       By this Motion, the Debtors seek entry of an order pursuant to sections 105(a),

362 and 365(a) of the Bankruptcy Code and Bankruptcy Rule 6004 authorizing the Debtors to

assume the RSA.

                                        JURISDICTION AND VENUE

           2.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b) and, pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

           3.       Venue of these cases and the Motion in this District is proper under 28 U.S.C.

§§ 1408 and 1409.




2
    The Debtors and Bridging are referred to herein as the “Parties” and individually as a “Party.”


                                                            2
60437/0001-19402259v7
                 Case 20-10361-KBO         Doc 41       Filed 02/20/20    Page 3 of 16




         4.       The statutory and legal predicates for the relief requested herein are sections

105(a), 362 and 365(a) of the Bankruptcy Code and Bankruptcy Rule 6004.

                                           BACKGROUND

A.       The Chapter 11 Cases

         5.       On the date hereof (the “Petition Date”), each Debtor commenced a case by filing

a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have requested that the Chapter 11 Cases be jointly administered. The

factual background regarding the Debtors, including their business operations, their capital and

debt structure, and the events leading to the filing of the Chapter 11 Cases, is set forth in the First

Day Declaration.

         6.       The Debtors continue to manage and operate their businesses as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         7.       To date, no creditors’ committee has been appointed in the Chapter 11 Cases by

the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”). No

trustee or examiner has been appointed in the Chapter 11 Cases.

B.       The RSA and the Contemplated Plan of Reorganization

         8.       As set forth in the First Day Declaration, since 2017, the Debtors have confronted

liquidity challenges and operational issues that threaten their ability to continue as a going

concern. The Debtors are currently operating at a substantial loss – approximately $327,000 of

negative cash flow per week. As a result, the Debtors have been unable to service their debt

obligations to Bridging, which total in excess of approximately $160 million Canadian

(approximately $121 million in U.S. Dollars), and certain events of default have occurred under




                                                    3
60437/0001-19402259v7
                 Case 20-10361-KBO         Doc 41       Filed 02/20/20   Page 4 of 16




the related credit agreement. More significantly, the Debtors have consistently required

emergency funding from Bridging to satisfy critical expenses such as payroll.

         9.       Given the Debtors’ dire financial situation and the lack of any other viable

alternatives, in or about October 2019, the Debtors and Bridging began discussing the framework

of a potential chapter 11 plan of reorganization (the “Plan”). Since October 2019, the parties

entered into five separate forbearance agreements and Bridging provided millions of dollars in

emergency funding to the Debtors. The Debtors would not have been able to continue to make

payroll or fund operations without the additional funding from Bridging. After months of

negotiating, the parties agreed upon the material terms of the Plan, and embodied those terms in

a restructuring term sheet (the “Restructuring Term Sheet”), which is attached to the RSA as

Exhibit B. The RSA and the Restructuring Term Sheet are by-products of good faith, arms’-

length negotiations between the Debtors and Bridging.

         10.      As set forth in the Restructuring Term Sheet, the Plan contemplates a

reorganization of the Debtors pursuant to which, among other things, (i) Bridging’s existing

secured debt would be reinstated in an amount equal to the debt capacity of the reorganized

debtors (the “Reorganized Debtors”); (ii) all of the Reorganized Debtors’ equity would be

transferred to Bridging on account of its claim; (iii) a liquidating trust would be created for the

benefit of the Debtors’ unsecured creditors; and (iv) prepetition payroll tax claims entitled to

payment under section 1129(a)(9)(C) of the Bankruptcy Code would be satisfied in full.

         11.      The RSA is necessary to preserve the value of the Debtors’ business. One of the

most profitable aspects of the Debtors’ business are their management services organizations

(“MSOs”), which have valuable payor agreements with Medicare Health Maintenance

Organizations (“HMOs”) and various third-party physician provider groups (“Providers”). The



                                                    4
60437/0001-19402259v7
                 Case 20-10361-KBO          Doc 41       Filed 02/20/20   Page 5 of 16




viability of the Debtors’ MSO business depends on: (a) the ability of the Debtors to continue to

perform under their HMO payor and Provider contracts; (b) the Debtors maintaining goodwill

and a strong working relationship with the HMOs and Providers; and (c) the Debtors ensuring

that there MSO businesses remain in compliance with the numerous contractual and regulatory

requirements imposed by the Payor agreements.

         12.      The Debtors believe that their MSO business likely would suffer a significant loss

in value in a contentious and drawn-out chapter 11 process because the HMOs could attempt to

direct their insureds (enrollees) to other MSOs or providers absent immediate assurance of the

Debtors’ ability to continue to perform and to exit these cases. Therefore, the only realistic way

to preserve value for the Debtors’ estates is to emerge quickly from chapter 11 with a viable

business plan. To that end, the Debtors undertook significant efforts to negotiate a restructuring

process and case timeline that would protect the value of the Debtors’ businesses and enable a

timely and seamless transition of such businesses to Bridging through the Plan. Accordingly, the

Debtors submit that strict compliance with the process and milestones set forth in the RSA and

the Restructuring Term Sheet is critical.

         13.      To the extent the Plan process is unsuccessful, the Restructuring Term Sheet

provides for a sale of substantially all of the Debtors’ assets (the “Sale”) pursuant to section 363

of the Bankruptcy Code at which Bridging would credit bid all or a portion of its secured debt.

Both the Plan process and Sale process would be subject to higher and better offers and Bridging

would have no obligation to ensure that it is the successful bidder.

         14.      To accomplish the goals of these Chapter 11 Cases, Bridging has agreed to

(i) provide additional funding in the form of a new money senior secured, superpriority, priming

debtor-in-possession delayed draw term loan in an aggregate principal amount not to exceed



                                                     5
60437/0001-19402259v7
                 Case 20-10361-KBO             Doc 41       Filed 02/20/20        Page 6 of 16




$9,980,303.00 and (ii) allow the Debtors to continue using Bridging’s cash collateral during the

pendency of these Chapter 11 Cases. Finally, under the Plan, Bridging has agreed to provide the

Reorganized Debtors with a working capital loan to fund the Reorganized Debtors’ post-

effective date working capital needs.

          15.     Importantly, the RSA contains a “fiduciary out” provision. See RSA, § 8

(“Nothing herein shall prevent a determination by Hygea, made in good faith and following

consultation with external counsel, subsequent to the date hereof that its compliance with any

covenant, obligation or agreement contained in this Agreement or the Restructuring Term Sheet

is no longer consistent with its fiduciary duties under applicable law ….”). This provision

ensures that, while the Debtors are contractually bound to comply with the RSA, the Debtors

retain the right to pursue an alternative restructuring path in compliance with their fiduciary

duties.

          16.     For all of these reasons, the Debtors believe that assumption of the RSA is an

exercise of sound business judgment, is in the best interests of their estates, and should be

approved.

          17.     The following chart summarizes the material terms of the RSA. Capitalized terms

used by not defined in the chart have the meaning ascribed to them in the RSA:3

Mutual              So long as no Agreement Termination Event (as defined in the RSA) has
Obligations         occurred and has not been waived in accordance with the RSA, each Party
of the Parties      will:

                   1.    Subject to the “fiduciary out” provisions of the RSA, support or
                         encourage, directly or indirectly, any financial restructuring or sale of
                         assets concerning Hygea or its assets other than the Restructuring
                         Transaction; provided, however, nothing in the RSA will preclude

3
  The descriptions of the terms of the RSA provided in the Motion are intended only as a summary. In the event of
any inconsistency between the descriptions set forth herein and the terms of the RSA, the terms of the RSA govern.
Capitalized terms not defined herein have the meanings ascribed to such terms in the RSA.


                                                        6
60437/0001-19402259v7
                 Case 20-10361-KBO          Doc 41       Filed 02/20/20    Page 7 of 16




                         Hygea from presenting any and all offers for the sale of assets to
                         Bridging.

                   2.    Take any action inconsistent with the Restructuring Transaction, the
                         Restructuring Term Sheet, the DIP Loan Documents, the RSA or the
                         transactions contemplated hereby, or the timing of confirmation and
                         consummation of such transactions as described in the RSA.

                   3.    Support or encourage any Person to (a) oppose approval of the
                         Disclosure Statement; (b) vote to reject the Plan (or direct any other
                         Person to vote to reject the Plan), (c) “opt out” of, or object to, any
                         releases or exculpations provided under the Plan, (d) otherwise
                         commence any proceeding to oppose the Plan or object to confirmation
                         thereof, or (e) otherwise agree to, consent to, or provide any support to
                         any other chapter 11 plan or other restructuring or sale or liquidation of
                         assets concerning either Hygea or its assets other than the Restructuring
                         Transaction.

                   4.    Support or encourage any Person to seek entry of an order in the
                         Chapter 11 Cases (a) appointing an examiner with expanded powers or a
                         trustee, (b) converting the Chapter 11 Cases to cases under chapter 7 of
                         the Bankruptcy Code or (c) dismissing the Chapter 11 Cases.

                   5.    Object to or otherwise commence any proceeding to oppose the Plan or
                         alter the Plan or any of the terms of the Restructuring Transaction (or
                         any other document filed in furtherance of the Restructuring Transaction
                         which is consistent with the Restructuring Transaction) or take any other
                         action that is inconsistent with consummation of the Plan on terms that
                         are contemplated by the Restructuring Term Sheet, the RSA or the
                         Restructuring Transaction.

                    See RSA at § 5.
Bridging’s          So long as no Agreement Termination Event has occurred and not been
Obligations         waived in accordance with the RSA, Bridging will:

                    1.   Support, and not interfere or support interference with, Hygea’s use of
                         Cash Collateral pursuant to the DIP Loan Documents.

                    2.   Take all steps necessary to support confirmation of the Plan on terms
                         that are contemplated by the Restructuring Term Sheet and the RSA.

                    3.   Vote, or cause to be voted, all claims, rights or interests to accept the
                         Plan on terms that are contemplated by the Restructuring Term Sheet by
                         the deadlines set forth in the disclosure statement related to the Plan (the
                         “Disclosure Statement”) by delivering a duly executed and completed
                         ballot or ballots, as applicable, accepting the Plan.


                                                     7
60437/0001-19402259v7
                 Case 20-10361-KBO          Doc 41       Filed 02/20/20   Page 8 of 16




                    4.   Not “opt out” of, or object to, any releases or exculpations provided
                         under the Plan (and, to the extent required by the ballot, affirmatively
                         “opt in” to such releases and exculpations).

                    5.   Not change, withdraw or revoke such vote (or cause or direct such vote
                         to be changed, withdrawn or revoked).

                    6.   In the event of a Sale, provide a draft of a stalking horse asset purchase
                         agreement to Hygea within three (3) Business Days of withdrawal of the
                         Plan or an order denying confirmation of the Plan.

                    See RSA at § 4.2(b).
Hygea’s             Consistent with the exercise of Hygea’s fiduciary duties, it will:
Obligations
                   1.      Provide Bridging with drafts of the Plan and Disclosure Statement no
                           later than three (3) Business Days prior to the Petition Date in form
                           and substance reasonably satisfactory to Bridging.

                   2.      Support and take all commercially reasonable steps to commence the
                           Chapter 11 Cases, including filing each of the Bankruptcy Documents,
                           in form and substance reasonably satisfactory to Bridging, on or
                           before the Petition Date.

                   3.      Support and take all reasonably necessary steps in seeking to obtain
                           from the Court a Confirmation Order by no later than the date that is
                           75 days following the Petition Date.

                   4.      Provide drafts of the following documents (collectively, the
                           “Bankruptcy Documents”), in form and substance reasonably
                           satisfactory to Bridging, no later than three (3) Business Days prior to
                           the Petition Date: (i) petitions with all required documents; (ii)
                           declaration in support of “first day” motions; (iii) motion authorizing
                           use of cash collateral and seeking approval of DIP financing; and
                           (iv) motion to approve the RSA.

                   5.      Support and take all commercially reasonable steps that are necessary
                           to obtain any requisite regulatory or third-party approval for the Plan
                           and Restructuring Transaction as expeditiously as is reasonably
                           practicable under applicable law.

                   6.      Not transfer any assets other than in the ordinary course of its business
                           or as authorized by the Court.

                   7.      Use commercially reasonable efforts to respond to written requests for
                           information from Bridging as promptly as reasonably practicable


                                                     8
60437/0001-19402259v7
                 Case 20-10361-KBO          Doc 41       Filed 02/20/20   Page 9 of 16




                           (subject to any confidentiality restrictions or considerations).

                   8.      Use its best efforts to obtain approval of the release, injunction and
                           exculpatory provisions as contemplated by the DIP Loan Documents
                           and Plan for Bridging to the extent available under applicable law,
                           which by way of example only will include opposing any effort by
                           any Person to eliminate or reduce the scope of such release, injunction
                           and exculpation provisions.

                   9.      In the event the Plan is not confirmed in accordance with the RSA and
                           the Restructuring Term Sheet, file a motion within seven (7) Business
                           Days of withdrawal of the Plan or an order denying confirmation of
                           the Plan seeking approval to sell substantially all of Hygea’s assets to
                           Bridging as the stalking horse with a credit bid pursuant to section 363
                           of the Bankruptcy Code (the “Sale”).

                   10.     In the event of a Sale, provide drafts of the following documents, in
                           form and substance reasonably satisfactory to Bridging, three (3)
                           Business Day prior to filing such documents with the Court: (i)
                           motion to approve bridging as stalking horse and the sale; and
                           (ii) proposed order approving the sale.

                   11.     Provide Bridging with any and all offers for the purchase of Hygea’s
                           assets.

                    See RSA at § 7.
Fiduciary           Nothing in the RSA will prevent a determination by Hygea, made in good
Out                 faith and following consultation with external counsel, subsequent to the date
                    of execution of the RSA that its compliance with any covenant, obligation or
                    agreement contained in the RSA or the Restructuring Term Sheet is no longer
                    consistent with its fiduciary duties under applicable law by giving written
                    notice thereof to Bridging, in which event the RSA will, notwithstanding
                    anything the RSA to the contrary, be deemed automatically terminated seven
                    (7) Business Days after such notice is provided to Bridging; provided, further,
                    that nothing the RSA will prejudice Bridging from challenging such
                    subsequent exercise of Hygea’s fiduciary duties, including without limitation,
                    seeking a determination from a court of competent jurisdiction that the
                    actions or inactions by Hygea constitute an unlawful exercise of its fiduciary
                    duties. See RSA at § 8.
Termination         Subject to certain provisions of the RSA that survive termination, in the event
of RSA              that the RSA is deemed terminated as a result of any Agreement Termination
                    Event, all Parties will be immediately relieved of any obligation under the
                    RSA. If the Chapter 11 Cases have been filed prior to such occurrence, such
                    notice may be provided as part of a motion for relief from the automatic stay;
                    provided, however, that nothing in the RSA will be deemed to require a
                    motion for relief from the automatic stay to effect such termination. See RSA


                                                     9
60437/0001-19402259v7
                Case 20-10361-KBO          Doc 41    Filed 02/20/20     Page 10 of 16




                    at § 10.
Automatic           The RSA will be deemed automatically terminated as to all Parties upon the
Termination         occurrence of any of the following Agreement Termination Events, without
                    any further notice or action required:

                   1.      Execution of a mutual written agreement to terminate the RSA by
                           each of the Parties hereto.

                   2.      If, following the Petition Date, the Court enters an order dismissing
                           one or more of the Chapter 11 Cases or an order pursuant to section
                           1112 of the Bankruptcy Code converting the Chapter 11 Cases to
                           cases under chapter 7 of the Bankruptcy Code.

                   3.      If it is determined that the Court is not the proper venue for the
                           Chapter 11 Cases or the Chapter 11 Cases are transferred to another
                           court for any reason.

                   4.      If the Plan is not confirmed by within 75 days of the Petition Date.

                   5.      If Hygea files a motion seeking to modify or amend the DIP
                           Financing/Cash Collateral Order, unless such modification or
                           amendment is acceptable in form and substance to Bridging.

                   6.      In the event of an Event of Default (as defined in the DIP Loan
                           Documents) under the DIP Loan Documents.

                   7.      In the event Hygea files or supports confirmation of, or fails to
                           actively oppose confirmation of, a plan of reorganization that is
                           inconsistent with the filing or consummation of the Plan or that
                           requests or would result in a modification or amendment of the Plan in
                           a way that materially adversely affects Bridging as determined in
                           Bridging’s sole discretion.

                   8.      In the event Hygea files a motion, complaint, application, or other
                           request seeking to disallow, subordinate or limit in any way the claims
                           or amounts owed to Bridging under the Loan Documents or DIP Loan
                           Documents, or seeking entry of an order by the Court disallowing,
                           subordinating, or limiting in any way the claims of Bridging, to avoid
                           any transfer or obligation, or seeking any other monetary or equitable
                           relief from or against Bridging.

                   9.      In the event Hygea files a motion, objection, lawsuit, administrative or
                           adversary proceeding or otherwise assists in any of the foregoing,
                           which would result in a modification or amendment of the Plan
                           (including in the case of document which is an interim order, by
                           replacement with a final order) that materially adversely affects


                                                    10
60437/0001-19402259v7
                Case 20-10361-KBO          Doc 41     Filed 02/20/20     Page 11 of 16




                           Bridging, or is otherwise inconsistent with the terms of the
                           Restructuring Transaction in a manner that materially adversely
                           affects Bridging.

                   10.     In the event Hygea files a motion, complaint, application or other
                           request seeking to disallow, subordinate, or limit in any way
                           Bridging’s right to credit bid in the event of a Sale.

                   11.     If following the Petition Date, the Court: (i) enters an order denying
                           confirmation of the Plan, or denies approval of the Sale as
                           contemplated by the Restructuring Term Sheet; (ii) enters an order
                           pursuant to section 1104 of the Bankruptcy Code appointing a trustee
                           or appointing an examiner with powers beyond the duty to investigate
                           and report (as set forth in sections 1106(a)(3) and (4) of the
                           Bankruptcy Code), including, without limitation, to operate and
                           manage Hygea’s business, unless waived by Bridging; or (iii) enters
                           an order terminating, whether in whole or in part, Hygea’s exclusive
                           right to file a chapter 11 plan pursuant to section 1121 of the
                           Bankruptcy Code.

                   12.     The date upon which the Plan is substantially consummated.

                   13.     The date upon which a Sale to Bridging is consummated.

                    See RSA at § 11.
Termination         The RSA will be deemed automatically terminated as to all Parties upon the
Upon Five           occurrence of any of the following Agreement Termination Events, following
Days’ Notice        five days’ notice by the specified Party:

                    1.     By Bridging, if Hygea fails to meet any of the deadlines set forth the
                           RSA.

                    2.     By Bridging, if a cash collateral and debtor in possession financing
                           order substantially in the form and substance as the DIP
                           Financing/Cash Collateral Order is not entered within thirty (30) days
                           of the Petition Date, subject to the Court’s availability to hold a
                           hearing to consider approval of such order.

                    3.     By any Party, if any governmental authority, including any regulatory
                           authority or court of competent jurisdiction, issues any ruling or order
                           denying any requisite approval of, or enjoining, the consummation of
                           any portion of the Restructuring Transaction.

                    4.     By any Party, if an injunction, judgment, order, decree, ruling or
                           charge has been entered that prevents consummation of the
                           Restructuring Transaction.


                                                    11
60437/0001-19402259v7
                Case 20-10361-KBO          Doc 41     Filed 02/20/20     Page 12 of 16




                    5.     By any Party, if there is an unequivocal rejection of consent, by a third
                           party or such third party’s governing entity, whose consent is required
                           to effectuate the Restructuring Transaction.

                    6.     By Bridging, if Hygea fails to comply with any of its obligations
                           under the RSA or the DIP Loan Documents.

                    See RSA at § 12.
Specific            The Parties acknowledge and agree that money damages may not be adequate
Performance;        remedy for any breach of the terms of the RSA and, accordingly, (i) agree that
Damages             each Party is entitled to specific performance and injunctive or other equitable
                    relief as a remedy of any such breach, including an order of the Court or other
                    court of competent jurisdiction requiring any Party to comply promptly with
                    any of its obligations under the RSA; and (b) waive any requirement for the
                    securing or posting of a bond in connection with such remedy; provided,
                    however, the foregoing will not be the Parties’ exclusive remedy and the
                    Parties may pursue any and all remedies available at law or equity. See RSA
                    at § 22.
Automatic           Hygea acknowledges that after the commencement of the Chapter 11 Cases,
Stay                the giving of notice of termination by any Party pursuant to the RSA will not
                    be a violation of the automatic stay of section 362 of the Bankruptcy Code.
                    See RSA at § 35.

                        BASIS FOR RELIEF AND APPLICABLE AUTHORITY

A.       Assumption of the RSA is Authorized by Section 365(a) of the Bankruptcy Code.

         18.      The Debtors respectfully submit that this Court should authorize the Debtors to

assume the RSA pursuant to section 365(a) of the Bankruptcy Code. The Debtors’ decision to

assume the RSA represents an exercise of sound business judgment. Section 365(a) of the

Bankruptcy Code provides that a debtor “subject to the court’s approval, may assume or reject

any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a). The decision to

assume an executory contract or unexpired lease is a matter within the “business judgment” of

the debtor. See In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (the “resolution

of [the] issue of assumption or rejection will be a matter of business judgment by the bankruptcy

court”); Nat’l Labor Relations Bd. v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d



                                                    12
60437/0001-19402259v7
                Case 20-10361-KBO        Doc 41    Filed 02/20/20    Page 13 of 16




Cir. 1982), aff’d, 465 U.S. 573 (1984); see also In re Trans World Airlines, Inc., 261 B.R. 103,

120–21 (Bankr. D. Del. 2001).

         19.      When applying the business judgment rule in connection with a decision under

section 365 of the Bankruptcy Code, courts show great deference to a debtor’s business

decisions. See e.g., In re Armstrong World Indus., Inc., 348 B.R. 136, 162 (Bankr. D. Del. 2006)

(“Courts have uniformly deferred to the business judgment of the debtor to determine whether

the rejection of an executory contract or unexpired lease by the debtor is appropriate under

section 365(a).”); Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-

Pittsburg Steel Corp.), 72 B.R. 845, 849 (Bankr. W.D. Penn. 1987) (“Ordinarily, courts accord

the debtor’s business judgment a great amount of deference since the decision to assume or reject

an executory contract is an administrative not a judicial matter.”). Application of the business

judgment rule requires a court to approve a debtor’s business decision unless the decision is the

product of bad faith, whim, or caprice. See Lubrizol Enters., Inc. v. Richmond Metal Finishers,

Inc., 756 F.2d 1043, 1047 (4th Cir. 1985); see also In re Caribbean Petroleum Corp., 444 B.R.

263, 268 (Bankr. D. Del. 2010).

         20.      The RSA provides the Debtors with an actionable, expeditious path to

confirmation of a Plan and emergence from chapter 11, all with the support of Bridging. First,

the agreements set forth in the RSA position the Debtors to accomplish a crucial deleveraging

and for a return to profitability that will permit the Reorganized Debtors to continue providing

healthcare services to the Debtors’ patients with minimal disruption, all on a timeline designed to

minimize financial drain on the Debtors’ businesses. Second, the RSA is the result of extensive,

arm’s-length negotiations between the Parties, each of which was (and is) represented by

sophisticated and able counsel. Indeed, the Debtors believe that the Plan contemplated in the



                                                  13
60437/0001-19402259v7
                Case 20-10361-KBO         Doc 41     Filed 02/20/20     Page 14 of 16




RSA and Restructuring Term Sheet will result in the creditors of the estates receiving a greater

distribution on account of their claims than is otherwise possible, through the creation of a

liquidating trust formed for the benefit of general unsecured creditors. Finally, the RSA contains

an explicit fiduciary out and reserves entirely to the Debtors the right to determine if their

fiduciary duties require that it abandon the RSA.

         21.      Notably, courts in this District have approved debtors’ assumption of agreements

similar to the RSA. See, e.g., In re Hexion Holdings LLC, Case No. 19-10684 (KG) (Bankr. D.

Del. May 15, 2019); In re New Mach Gen, LLC, Case No. 18-11368 (MFW) (Bankr. D. Del. July

2, 2018); In re FirstRain, Inc., Case No. 17-11249 (LSS) (Bankr. D. Del. June 21, 2017).

         22.      For all of these reasons, the Debtors believe that assumption of the RSA is an

exercise of sound business judgment, is in the best interests of their estates, and should be

approved.

B.       Cause Exists to Modify the Automatic Stay to Effectuate the Relief Requested.

         23.      Section 362(a) of the Bankruptcy Code operates to stay “any act to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate.” 11 U.S.C. § 362(a)(3). Section 362, however, permits a debtor or other

parties in interest to request a modification or termination of the automatic stay for “cause.” Id.

at § 362(d)(1).

         24.      Although the Debtors believe that the automatic stay is not implicated by the

relief requested, to the extent necessary to permit the Parties to exercise their rights under the

RSA, the Debtors seek authorization, under section 362(d) of the Bankruptcy Code, to modify

the automatic stay for such purpose. For the reasons described herein, this relief is appropriate in

the context of the assumption of the RSA.



                                                   14
60437/0001-19402259v7
                Case 20-10361-KBO          Doc 41     Filed 02/20/20     Page 15 of 16




                                       NO PRIOR REQUEST

         25.      No previous request for the relief sought herein has been made to this or any other

court.

                               REQUEST FOR WAIVER OF STAY

         26.      The Debtors requests a waiver of any stay of the effectiveness of the order

approving the relief requested in the Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n order

authorizing the use, sale, or lease of property other than cash collateral is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr.

P. 6004(h). The Debtors submit that, here, where the parties must move forward quickly with the

filing of a plan of reorganization and related disclosure statement in order to meet the deadlines

imposed by the RSA (which are necessary to conserve the limited funds available in the Debtors’

estates), the order authorizing the Debtors’ entry into the RSA must be immediately effective to

avoid unnecessary delay. Accordingly, the Debtors submit that ample cause exists to justify a

waiver of the 14-day stay imposed by Bankruptcy Rule 6004(h), to the extent that such rule

applies.

                                               NOTICE

         27.      Notice of this Motion will be given to: (a) the U.S. Trustee; (b) counsel to the

Debtors’ prepetition secured lender; (c) the parties included on the Debtors’ consolidated list of

their 40 largest unsecured creditors; and (d) all parties entitled to notice pursuant to Local Rule

2002-1(b). The Debtors submit that no other or further notice is required.

                                       NO PRIOR REQUEST

         28.      No previous request for the relief sought herein has been made to this Court or

any other court.



                                                    15
60437/0001-19402259v7
                Case 20-10361-KBO       Doc 41    Filed 02/20/20     Page 16 of 16




                                         CONCLUSION

                  WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order, granting the relief requested in the Motion and such other and further relief as may be just

and proper.


Dated: Wilmington, Delaware
       February 20, 2020

                                              COLE SCHOTZ P.C.


                                              /s/ J. Kate Stickles
                                              J. Kate Stickles (I.D. No. 2917)
                                              Katherine M. Devanney (I.D. No. 6356)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117

                                              – and –

                                              Michael D. Sirota (admitted pro hac vice)
                                              Felice R. Yudkin (admitted pro hac vice)
                                              Jacob S. Frumkin (admitted pro hac vice)
                                              Michael Trentin (admitted pro hac vice)
                                              25 Main Street
                                              Hackensack, New Jersey 07601
                                              Telephone: (201) 489-3000
                                              Facsimile: (201) 489-3479

                                              Proposed Counsel for Debtors and
                                              Debtors-in-Possession




                                                 16
60437/0001-19402259v7
